Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment filed 4/26/2022 is acknowledged.  Claims 1-15 are pending. Claims 9-10 and 14-15 remain withdrawn from further consideration. 
Response to Arguments
Applicant’s arguments with respect to claims 1-5,7-8 and 12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 7-8 and  12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claimed subject matter of “wherein the bead portion penetrates the at least one of the first metal sheet and the second metal sheet to a depth that reduces thermal distortion of the vapor chamber during formation of the welded portion that joins the first metal sheet to the second metal sheet” is not supported by the original disclosure. As disclosed by applicant’s (paragraph 39), bending of the housing is affected by the depth of the bead portion.  However, claimed subject matter of the thermal distortion of the vapor chamber, is not supported by the original disclosure. The thermal distortion of the vapor chamber can be in many other forms than bending of the housing. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3,5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over MacDonald et al. (US 8,807,203) in view of further in view of Merle (US 5,699,856).      Regarding claim 1, MacDonald discloses (figure 2) a vapor chamber comprising a housing that includes a first metal sheet (102) and a second metal sheet (202) which face each other and respective outer edges thereof are joined to each other to form a welded portion (114); a bond portion in a region of at least one of the first metal sheet and the second metal sheet surrounded by the welded portion in a plane view of the vapor chamber (the bond portion is a joint between the pillar 204 and the first sheet 102, column 6, lines 64-68), a working fluid encapsulated in the housing and a wick (105) provided in or on an inner wall surface of the first metal sheet or the second metal sheet. MacDonald does not disclose that a bead portion in a region of at least one of the first metal sheet and the second metal sheet surrounded by the welded portion in a plan view.  However, MacDonald discloses (column 6, line 65- column 7, line 1) that the post (204) which is located in the region surrounded by the welding portion, can be bonded to the first sheet or by any other method of attaching as desired. MacDonald discloses one of the method for attaching two articles is a laser welding method, wherein the laser welding method yields a weld bead resulted from solidifying of a melted material of the article for a purposing of securely attaching two articles together.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to employ MacDonald’s teaching of using laser wed with bead to bond the post (204) and the first sheet in MacDonald’s device for a purpose of securely attaching the post and the sheet together. 
      MacDonald does not disclose that the bead portion penetrates the at least one of the first metal sheet and the second metal sheet to a depth that reduces thermal distortion of the vapor chamber during formation of the welded portion that joins the first metal sheet to the second metal sheet.
 Merle discloses (figure 2 and column 4, lines 45-48) a bonding method that include a bead portion (13) penetrates through the plates and a portion of the  support or spacer (11) for a purpose of providing sufficient attachment between the support and the plate.  Applicant does not claim what thickness of the bead penetrates into the metal sheet to achieve the function of reducing thermal distortion of the vapor chamber during formation of the welded portion that joins the first metal sheet to the second metal sheet as claimed.  Applicant discloses in figure 3 that the bead (60) penetrates through the at least one metal sheet (12). Therefore, it is assumed that the total penetration of the bead into the metal sheet would inherently perform the function as claimed.  Merle teaches (figure 2) that the bead (13) penetrates through the sheet of metal and into the other metal part that it will join, to assure the attachment between the sheet of metal and other metal part.  The total penetration (100% thickness) of the sheet of metal would inherently perform the function as claimed.  Therefore, the combination device of MacDonald in view of Merle would yield a total penetration of the bead into the thickness of the metal sheet into a portion of the other metal part, is capable of reducing thermal distortion of the vapor chamber during formation of the welded portion that joins the first metal sheet and the second metal sheet.
  Regarding claim 2, MacDonald discloses (figure 2) that a plurality of support posts (204) disposed between the first metal sheet (102) and the second metal sheet (202) and that support the first metal sheet and the second metal sheet from an inside of the housing. 
 Regarding claim 3, the combination device of MacDonald shown in figure 2, and the teaching of the welding bead in attaching two articles as rejected in claim 1, would yield the combination device that the bead portion superposed on one support post (204) of the plurality of support posts in the plan view. 
 Regarding claim 8, MacDonald discloses (figure 3) that the welded portion (114) includes a plurality of circular weld lines superposed on each other. 
Regarding claim 5, MacDonald substantially discloses all of applicant’s claimed invention as discussed above except for the limitation that the bead portion penetrates through the at least one of the first metal sheet and these second metal sheet and reaches the one support post but does not penetrate completely through the one support post. Merle discloses (figure 2 and column 4, lines 45-48) a bonding method that include a bead portion (13) penetrates through the plates and does not penetrate completely through the other support or spacer (11) for a purpose of providing sufficient attachment between the support and the plate.  As rejected in claims 1 and 3 by MacDonald that the bead is superposed on the support posts, Merle further teaches that the bead extends through one of the plate and does not extend throughout the spacer. Therefore, the combination device of MacDonald and Merle would yield the bead portion penetrates through the at least one of the plate and reaches the support post but does not penetrate completely through the post. 

Claims 4,7 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over MacDonald et al. (US 8,807,203)  and Merle and  as applied to claim 1 above, and further in view of Hoffman et al. (US 2009/0040726A1).  Regarding claims 4 and 12,   MacDonald and Merle substantially discloses all of applicant’s claimed invention as discussed above except for the limitation that the bead portion is disposed at a center of the first sheet or the second sheet.  Hoffman discloses (figures 2,4, and paragraph 81) a vapor chamber that has the support post (13) is located at a center position of the chamber for a purpose of providing an effective way to support the vapor chamber.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use Hoffman’s teaching in MacDonald’s device for a purpose of effectively supporting the vapor chamber. As rejected in claims 1 and 3 by MacDonald that the bead is superposed on the support post, Hoffman teaches that the support post is located at the center of the vapor chamber. Therefore, the combination device of MacDonald and Hoffman would yield the bead portion disposed at a center of at least first or second metal sheet.  
Regarding claim 7, Macdonald substantially discloses all of applicant’s claimed invention as discussed above except for the limitation that the bead portion is disposed so as to be symmetric about a line of symmetry of the housing in the plan view.  Hoffman discloses (figure 2) that a shape of the housing (101,102) is line symmetric in the plan view, the support posts (13) is disposed so as to be symmetric about a line of symmetry (center line) of the housing in the plan view (the posts are located symmetrical on two side of a center line) for a purpose of effectively supporting the vapor chamber from collapsing.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use Hoffman’s teaching in MacDonald’s device for a purpose of effectively supporting the vapor chamber from collapsing. As rejected in claims 1 and 3 by MacDonald that the bead is superposed on the support posts, Hoffman further teaches that the support posts are disposed so as to be symmetric about a line of symmetry of the housing in the plane view.. Therefore, the combination device of MacDonald and Hoffman would yield the bead portion disposed so as to be symmetrical about a line of symmetry of the housing in the plane view.   


Allowable Subject Matter
Claims 6, 11 and 13 are  allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record either taken singularly or in combination fails to disclose the invention as claimed.  In particular, references to MacDonald’s 203, Hoffman’s 726 and Merle’s 856 are the closest prior art but does not disclose that the bead portion includes lines that form an X shape or cross shape.  The prior art also do not disclose that a depth of the bead portion is smaller than a depth of the first sheet metal or the second metal sheet.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THO V DUONG whose telephone number is (571)272-4793. The examiner can normally be reached M-F 10-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Atkisson Jianying can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THO V DUONG/Examiner, Art Unit 3763